

117 HR 1007 IH: Hadiya Pendleton and Nyasia Pryear-Yard Gun Trafficking and Crime Prevention Act of 2021
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1007IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mrs. Carolyn B. Maloney of New York (for herself and Mr. Carson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prevent gun trafficking.1.Short titleThis Act may be cited as the Hadiya Pendleton and Nyasia Pryear-Yard Gun Trafficking and Crime Prevention Act of 2021.2.Firearms trafficking(a)In generalChapter 44 of title 18, United States Code, is amended by adding at the end the following:932.Trafficking in firearms(a)OffensesIt shall be unlawful for any person, regardless of whether anything of value is exchanged—(1)to ship, transport, transfer, or otherwise dispose to a person, 2 or more firearms in or affecting interstate or foreign commerce, if the transferor knows or has reasonable cause to believe that such shipping, transportation, transfer, or disposition of the firearm would be in violation of, or would result in a violation of any Federal, State, or local law punishable by a term of imprisonment exceeding 1 year;(2)to receive from a person, 2 or more firearms in or affecting interstate or foreign commerce, if the recipient knows or has reasonable cause to believe that such receipt would be in violation of, or would result in a violation of any Federal, State, or local law punishable by a term of imprisonment exceeding 1 year;(3)to make a statement to a licensed importer, licensed manufacturer, or licensed dealer relating to the purchase, receipt, or acquisition from a licensed importer, licensed manufacturer, or licensed dealer of 2 or more firearms that have moved in or affected interstate or foreign commerce that—(A)is material to—(i)the identity of the actual buyer of the firearms; or(ii)the intended trafficking of the firearms; and(B)the person knows or has reasonable cause to believe is false; or(4)to direct, promote, or facilitate conduct specified in paragraph (1), (2), or (3).(b)Gift exceptionsSubsection (a) shall not apply to a firearm that is—(1)lawfully acquired by a person to be given as a gift to another person not prohibited from possessing a firearm under Federal or State law; or(2)lawfully received or otherwise acquired by a court-appointed trustee, receiver, or conservator for, or on behalf of, an estate or creditor, or by a person to carry out a bequest, or an acquisition by intestate succession under the laws of the State of residence of the person.(c)Penalties(1)In generalAny person who violates, or conspires to violate, subsection (a) shall be fined under this title, imprisoned for not more than 20 years, or both.(2)Organizer enhancementIf a violation of subsection (a) is committed by a person in concert with 5 or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management, such person may be sentenced to an additional term of imprisonment of not more than 5 consecutive years.(d)DefinitionsIn this section—(1)the term actual buyer means the individual for whom a firearm is being purchased, received, or acquired; and(2)the term term of imprisonment exceeding 1 year does not include any offense classified by the applicable jurisdiction as a misdemeanor and punishable by a term of imprisonment of 2 years or less..(b)Technical and conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, is amended by adding at the end the following:932. Trafficking in firearms..(c)Directive to the sentencing commission(1)In generalPursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of offenses under section 932 of title 18, United States Code (as added by subsection (a)).(2)RequirementsIn carrying out this section, the Commission shall review the penalty structure that the guidelines currently provide based on the number of firearms involved in the offense and determine whether any changes to that penalty structure are appropriate in order to reflect the intent of Congress that such penalties reflect the gravity of the offense.